711 N.W.2d 742 (2006)
474 Mich. 1103
George H. GOLDSTONE, Plaintiff-Appellant,
v.
BLOOMFIELD TOWNSHIP PUBLIC LIBRARY, Defendant-Appellee.
Docket No. 130150, COA No. 262831.
Supreme Court of Michigan.
April 7, 2006.
On order of the Court, the application for leave to appeal the November 8, 2005 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties are directed to file supplemental briefs within 56 days of the date of this order limited to the issue whether defendant's challenged library policy is a violation of Const. 1963, art. 8, § 9.
The Michigan Municipal League and the Michigan Library Association are invited to file briefs amicus curiae on the issue identified above. Other persons or groups interested in the determination of that issue may move the Court for permission to file briefs amicus curiae.